DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is in reply to an application (Application No. 16/475,967) with a § 371 (c)(1), (2) date of July 3, 2019.  Applicants amended claim 4 and added new claims 9 and 10 prior to issuance of a first Office action in response to the July 3, 2019 filing of the instant application.  Claims 1- 10 are pending.


Priority
The instant application is a 371 National Stage of International Application No. PCT/JP2018/025427, filed on July 5, 2018, which claims priority to Japanese Patent Application No. JP 2017-251571, filed on December 27, 2017.

Acknowledgment is made of Applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d).  A certified copy of the JP 2017-251571 application filed in Japan on December 27, 2017 has been filed.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 3, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Office.  Please note that the Office has included the Application Number and Art Unit Number on the IDS.
Claim Objections
Claims 2-7 are objected to for the reasons discussed below.

Regarding claim 2, “in the case where the converter performs the conversion using the first EOTF:” in line 9 should be changed to “in a 

Regarding claim 4, “wherein in the case where the converter performs the conversion using the second EOTF:” in line 2 should be changed to “wherein in a 

Regarding claims 3-7, these claims are objected to as being dependent upon an objected to base claim.

Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 



An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “obtainer” in claims 1 and 9; “converter” in claims 1, 2, 4, 6, 7, and 9; “region extractor” in claims 1, 2, 4-6, and 9; “adjuster” in claims 1, 2, 4, 6, 7, and 9; “first adjuster” in claim 7; and “second adjuster” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  “Obtainer” is interpreted as being implemented by/as a tuner, decoder, an optical pickup for reading an optical disc, or a communication interface for communicating with an external server ([0059] and [0176] of the “converter” is interpreted as being implemented by a processor, main memory, and storage in an information processing apparatus, or a control circuit ([0054] and [0083] of the printed publication of the instant application); “region extractor” is interpreted as being implemented by a control circuit ([0078] of the printed publication of the instant application); “adjuster” is interpreted as being implemented by a control circuit ([0079] of the printed publication of the instant application); “first adjuster” is interpreted as being implemented by a control circuit ([0079] and [0097] of the printed publication of the instant application); and “second adjuster” is interpreted as being implemented by a control circuit ([0079] and [0097] of the printed publication of the instant application).

If Applicants do not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicants may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kozuka et al. in WO 2016/063474 A1 (hereinafter Kozuka; an original copy and a full machine translation thereof is/was provided with the first Office action issued in reply to the filing of the instant application in view of Ito in Ito; July 3, 2019 IDS document – an original copy and a full machine translation thereof was provided with the July 3, 2019 IDS).

Regarding claim 1, Kozuka teaches:
A display apparatus (A display device 100, HDMI, and 200; Fig. 3, [0028], and [0029], see also Fig. 7), comprising:
an obtainer that obtains high dynamic range (HDR) video data representing a luminance of each pixel by a code value (an obtainer 100 that obtains high dynamic range (HDR) video data representing a luminance of each pixel by a code value; see Figs. 2, 3, and 13, [0009], [0024], [0044], [0060], and [0075]-[0081], see also Figs. 7, 16A, and 16B);
a converter that converts the HDR video data into HDR video using a first electro-optical transfer function (EOTF) (a converter 100 that converts the HDR video data into HDR video using a first electro-optical transfer function (EOTF); see Figs. 3 and 13, [0009], [0029], and [0075]-[0081], see also Figs. 7, 16A, and 16B); and
a display that displays the HDR video obtained as a result of conversion by the converter (a display 200 that displays the HDR video obtained as a result of conversion by the converter 100; Fig. 3, [0009], [0029], [0060], and [0075]-[0081], see also Fig. 7) 
(i.e., HDR data with luminance values represented by code values converted into HDR images displayed on HDRTV).
However, it is noted that Kozuka does not teach:
a region extractor that determines, for each pixel of the HDR video data, whether the code value of the pixel is included in a first range of less than a first code value corresponding to a first point at which a slope of a tangent to the first EOTF is a predetermined slope or a second range of greater than or equal to the first code value, to extract a first region including a pixel having a code value included in the first range and a second region including a pixel having a code value included in the second range;
an adjuster that adjusts a sharpness gain of the HDR video data, by increasing a sharpness gain of the first region relative to a sharpness gain of the second region in the HDR video data; and
a display that displays the HDR video obtained as a result of conversion by the converter, using adjusted data obtained as a result of adjustment by the adjuster.
	Ito teaches:
a region extractor that determines, for data, whether a gradation value is included in a first range of less than a first gradation value corresponding to a first point at which a slope of a tangent to a first gray-scale conversion curve is a predetermined slope or a second range of greater than or equal to the first gradation value, to extract a first region having a gradation value included in the first range and a second region having a gradation value included in the second range (a region extractor 1 that determines, for gray-scale-conversion finishing image data Sk, whether a corresponding gradation value is included in a first range corresponding to shadow part C to intermediate density portion A of less than a first gradation value corresponding to a first point at which a slope of a tangent to a first predetermined gray-scale conversion curve is a predetermined slope corresponding to a straight line inclination of the first predetermined gray-scale conversion curve or a second range corresponding to intermediate density portion A to highlight part B of greater than or equal to the first gradation value corresponding to the first point at which the slope of the tangent to the first predetermined ;
an adjuster that adjusts a sharpness gain of the data, by increasing a sharpness gain of the first region relative to a sharpness gain of the second region in the data (an adjuster 2 that adjusts an emphasizing coefficient g (f’ (Sorg)) sharpness gain of the gray-scale-conversion finishing image data Sk, by increasing a sharpness gain of the first region having the gradation value included in the first range corresponding to shadow part C to intermediate density portion A of less than the first gradation value corresponding to the first point at which the slope of the tangent to the first predetermined gray-scale conversion curve is the predetermined slope corresponding to the straight line inclination of the first predetermined gray-scale conversion curve relative to a sharpness gain of the second region having the gradation value included in the second range corresponding to intermediate density portion A to highlight part B of greater than or equal to the first gradation value corresponding to the first point at which the slope of ; and
adjusted data obtained as a result of adjustment by the adjuster (adjusted data Sproc obtained as a result of adjustment by the adjuster 2; see FIGs. 1-4, [0009], [0012], and [0016]-[0021]).
	Thus, Kozuka as modified by Ito teaches:
a region extractor that determines, for each pixel of the HDR video data, whether the code value of the pixel is included in a first range of less than a first code value corresponding to a first point at which a slope of a tangent to the first EOTF is a predetermined slope or a second range of greater than or equal to the first code value, to extract a first region including a pixel having a code value included in the first range and a second region including a pixel having a code value included in the second range (pixel, HDR video data, code value, and first EOTF taught by Kozuka combined with the region extractor taught by Ito; see also note below);
an adjuster that adjusts a sharpness gain of the HDR video data, by increasing a sharpness gain of the first region relative to a sharpness gain of the second region in the HDR video data (HDR video data taught by Kozuka and the adjuster taught by Ito; see also note below); and
a display that displays the HDR video obtained as a result of conversion by the converter, using adjusted data obtained as a result of adjustment by the adjuster (display, HDR video, and conversion by the converter taught by Kozuka combined with the adjusted data taught by Ito; see also note below).
Kozuka with the gradation conversion taught by Ito, both of which teach converting the dynamic range of image data, such that the combination teaches and/or suggests the claimed features).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display apparatus taught by Kozuka to include: the features taught by Ito, in order to provide sharpness compensation.  (Ito: [0010]).

	Regarding claim 8, Kozuka is modified in the same manner and for the same reason set forth in the discussion of claim 1 above.  Thus, claim 8 is rejected under similar rationale as claim 1 above.

Regarding claim 9, Kozuka is modified in the same manner and for the same reason set forth in the discussion of claim 1 above.  Thus, claim 9 is rejected under similar rationale as claim 1 above.

Regarding claim 10, Kozuka is modified in the same manner and for the same reason set forth in the discussion of claim 8 above.  Thus, claim 10 is rejected under similar rationale as claim 8 above.


Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim but would be allowable if rewritten to overcome the claim objections set forth in the instant Office action and to include all of the limitations of the base claim and any intervening claims.  


Conclusion
References made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Please take note of:

Muijis et al. (US 2014/0002479 A1): Abstract: “The method of analyzing a difference of at least two gradings of an image on the basis of: obtaining a first graded picture (LDR) with a first luminance dynamic range; obtaining data encoding a grading of a second graded picture (HDR) with a second luminance dynamic range, different from the first luminance dynamic range; determining a grading difference data structure (DATGRAD) on the basis of at least the data encoding the grading of the second graded picture (HDR), allows more intelligently adaptive encoding of the imaged scenes, and consequently also better use of those pictures, such as higher quality rendering under various rendering scenarios.”

Knibbeler et al. (US 2014/0210847 A1): Abstract: “An image processing apparatus comprises a receiver (201) for receiving an image signal which comprises at least an encoded image and a target display reference. The target display reference is indicative of a dynamic range of a target display for which the encoded image is encoded. A dynamic range processor (203) generates an output image by applying a dynamic range transform to the encoded image in response to the target display reference. An output (205) then outputs an output image signal comprising the output image, e.g. to a suitable display. The dynamic range transform may further more be performed in response to a display dynamic range indication received from a display. The invention may be used to generate an improved High Dynamic Range (HDR) image from e.g. a Low Dynamic Range (LDR) image, or vice versa.”

Fujine et al. (US 2015/0002559 A1): Abstract: “The objective of the present invention is, by detecting a portion of a video signal that is light emission, enhancing the display luminance of the light emission portion and displaying the same, to increase a sense of brightness for the same so as to perform video image expression with high contrast. A light emission detecting portion uses a predetermined feature quantity related to brightness of an input video image signal in order to pre-define the amount of emitted light of the video image signal according to the relationship with a feature quantity so as to detect the amount of emitted light on the basis of the feature quantity for each frame of the input video image signal. A black detection portion, from the input video image signal, detects the amount of black to display on the basis of a predetermined condition. A backlight luminance stretch portion performs stretching of the light source luminance of the backlight in accordance with the amount of emitted light that has been detected, wherein the luminance stretch amount for the backlight is limited on the basis of the amount of black to display that has been detected by the black detection portion.”


Toma et al. (US 2016/0142714 A1): Abstract: “A data output apparatus includes: a video decoder that decodes a video stream to generate a first video signal; an external metadata acquisition unit that acquires one or more pieces of metadata corresponding to one or more first conversion modes; an HDR metadata interpreter that interprets one of the one or more pieces of metadata to acquire characteristic data and conversion auxiliary data; a DR converter that supports one or more second conversion modes and performs conversion processing of a luminance range of the first video signal based on the conversion auxiliary data to generate a second video signal; and an HDMI output unit that outputs the second video signal to a display apparatus.”


Terada et al. (US 2017/0085827 A1): Abstract: “A display system includes a conversion apparatus converting video luminance including a luminance value in a first luminance range and a display apparatus connected thereto and displaying the video. The conversion apparatus includes a first acquisition unit, a first luminance converter, a second luminance converter, a quantization converter, and an output unit outputting a third luminance signal to the display apparatus. The display apparatus includes: a second acquisition unit acquiring the third luminance signal and setting information indicating display settings recommended to the display apparatus in display of the video; a display setting unit setting the display apparatus, using the setting information; a third luminance converter converting a third code value indicated by the third luminance signal into a second luminance value compatible with a second luminance range, using the setting information; and a display controller displaying the video on the display apparatus based on the second luminance value.”

Ono (US 2017/0132766 A1): Abstract: “An image processing unit performs gamma correction on a video signal using a gamma characteristic selected from among a plurality of gamma characteristics. Further, in a case where a gamma characteristic used in the gamma correction is changed by selection of the gamma characteristic, the image processing unit calculates a contour correction characteristic corresponding to the changed gamma characteristic and performs contour correction using the contour correction characteristic on the video signal.”


Kozuka et al. (US 2018/0048845 A1): Abstract: “Provided is a display method of displaying, on a display device, video of video data where luminance of video is defined by a first EOTF corresponding to HDR. The method includes : acquiring the video data ; performing first conversion where the luminance of the video is converted to a luminance corresponding to a dynamic range of a third EOTF , where , with regard to a second EOTF that is part of the first EOTF and is the part of a luminance range where the peak luminance indicated by the peak luminance information included in the acquired video data is maximum luminance , the dynamic range of luminance of the second EOTF is reduced with maximum luminance of the second EOTF matching displayable luminance of the display device , while maintaining the relative relationship of luminance of the second EOTF ; and displaying the video on the display device using the result of the first conversion .”


Hirota et al. (US 2019/0335149 A1): Abstract: “A video display device includes : a video receiver that obtains video data including a video and dynamic luminance characteristics indicating a time - dependent change in luminance characteristics of the video ; a tone mapping processor that , in the case where a luminance region having a luminance less than or equal to a first luminance is defined as a low luminance region , and a luminance region having a luminance exceeding the first luminance is defined as a high luminance region, (i) performs first tone mapping using first conversion characteristics when first luminance characteristics exceed a predetermined threshold value , and (ii) performs second tone mapping using second conversion characteristics when the first luminance characteristics are less than or equal to the predetermined threshold value .”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the 


/K. K./
Examiner, Art Unit 2626
/TEMESGHEN GHEBRETINSAE/               Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                         03/1621C